          Case 1:21-mj-00097-ZMF Document 4 Filed 03/04/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
              v.                            :
                                            :       Case No.: 21-MJ-97
WILLIAM WRIGHT WATSON,                      :
                                            :
              Defendant.                    :


                       NOTICE OF SUBSTITUTION OF COUNSEL

       The United States of America by and through its attorney, the Acting United States

Attorney for the District of Columbia, informs the Court that the above-captioned matter is now

assigned to Assistant United States Attorney Jennifer M. Rozzoni. AUSA Jennifer Rozzoni will

be substituting for AUSA Nicole McClain.



                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting U.S. Attorney
                                                    D.C. Bar No. 415793


                                            By:      /s/ Jennifer M. Rozzoni
                                                    JENNIFER M. ROZZONI
                                                    Assistant United States Attorney
                                                    NM Bar No. 14703
                                                    United States Attorney’s Office
                                                    District of Columbia
                                                    Captiol Riot Detailee
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20001
                                                    (505) 350-6818
                                                    JENNIFER.M.ROZZONI@USDOJ.GOV
          Case 1:21-mj-00097-ZMF Document 4 Filed 03/04/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 4th day of March, 2021, a copy of the foregoing was served upon all parties listed

on the Electronic Case Filing (ECF) System.

                                                   /s/ Jennifer M. Rozzoni
                                                   JENNIFER M. ROZZONI
                                                   Assistant United States Attorney




                                               2
